Per Curiam.
The state board of equalization, in equalizing and adjusting property valuations between the several counties, has increased and diminished valuations of certain kinds and classes of property in Dolores county, varying in increase from fifty to five per cent, and in decrease from fifty to five per cent. Respondent having refused to comply with the *136order of the board, directing him to make the changes in the assessment roll of Dolores county necessary to conform to the changes resulting from its action, this proceeding was instituted by petitioner, and an alternative writ of mandamus issued. Respondent has failed to make any return, or otherwise plead to the writ.
The questions here presented are identical with those determined in People v. Ames, ante, p. 126. From the views expressed in that case, it is clear that respondent was justified in refusing to comply with the order of the board, and for that reason, the alternative writ is recalled, the order directing its issuance vacated, and the cause dismissed at the cost of petitioner.

Dismissed.